IN THE UNITED STATES COURT OF APPEALS
                                                                        United States Court of Appeals
                            FOR THE FIFTH CIRCUIT                                Fifth Circuit

                                                                              FILED
                                 _____________________                      May 30, 2008
                                     No. 08-40012
                                  Summary Calendar                    Charles R. Fulbruge III
                                 _____________________                        Clerk


ROMONA RENA MAYEAUX,
                                                                       Plaintiff-Appellant
v.

CLEAR CREEK INDEPENDENT SCHOOL DISTRICT,
                                                                     Defendant-Appellee



                   Appeal from the United States District Court
                        for the Southern District of Texas
                                  (3:05-CV-262)

Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Romona Rena Mayeaux appeals from the district

court’s summary judgment dismissing with prejudice her race-based

employment discrimination case against Defendant-Appellee Clear Creek

Independent School District (“CCISD”), and also appeals from the district

court’s denial of her motion for reconsideration.                 On appeal, Mayeaux

contends that the district court erred in concluding that she had failed to


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
establish the presence of a genuine issue of material fact as to whether

CCISD’s reasons for not renewing her teaching contract were pretext for a

racially discriminatory motive, and also erred in failing to grant her a stay

based on the Servicemember Civil Relief Act.1 We affirm.

         We have carefully reviewed the record on appeal, including the

substantial record from the district court, the law and facts as related in the

appellate briefs of the parties, and the Order granting Defendant’s motion for

summary judgment signed by the district court on March 26, 2007. As for

Mayeaux’s assertion that the district court applied the wrong standard in

testing the summary judgment evidence for pretext after concluding that

Mayeaux had made a prima facie case and that CCISD had proffered a

legitimate, non-discriminatory reason for not renewing her employment

contract, we simply find no error in the handling of that issue by the district

court.        In its opinion, the district court painstakingly laid out the facts

presented by CCISD and those presented by Mayeaux on each of her specific

allegations of pretext and reached conclusions on each, with which we agree.

In short, each of the particular deficiencies claimed by Mayeaux were shown

by CCISD to be valid and Mayeaux’s evidence to the contrary was insufficient

to create a genuine issue of material fact.       The district court applied the



         1
             50 U.S.C. App. § 522(b).

                                           2
correct standard in reaching its summary judgment conclusion. We affirm

the court’s dismissal of Mayeaux’s action with prejudice for essentially the

reasons set forth by that court in its aforesaid Order.

      Mayeaux’s claim of error regarding the denial of a continuation is even

more lacking in merit. Both original and successor counsel for Mayeaux were

afforded more than sufficient time to conduct discovery, mediation, and all

other pretrial activities, and additional postponements were made and time

given based on the change in counsel for Mayeaux and on everything else

required in advance of summary judgment (as distinguished from trial, which

would have been sufficiently postponed had trial been required). Given the

chronology of all that happened in the district court, Mayeaux’s claim that

any harm or prejudice resulted from the district court’s failure to grant

additional extensions, delays, or postponements is not supported by the

record.

      The district court’s summary judgment in favor of CCISD, dismissing

Mayeaux’s action with prejudice, and all other rulings of that court, are, in all

respects,

AFFIRMED.




                                        3